Citation Nr: 1731554	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-10 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for Type II diabetes mellitus with retinopathy, cataracts and erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1969, and August 1969 to August 1972.  The Veteran died in November 2016 while his appeal was pending.  The appellant is his surviving spouse and the RO accepted her as the substitute appellant in a July 2017 letter.  See 38 U.S.C.A. § 5121A (West 2015); 38 C.F.R. § 3.1010 (2016).

This matter comes to the Board of Veterans' Appeal (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued a 20 percent rating for the diabetes.

In his March 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at his local RO.  The Veteran withdrew his hearing request in February 2016.  38 C.F.R. § 20.704(e) (2016).  


FINDING OF FACT

For the entire appeal period, the Veteran's diabetes mellitus with retinopathy, cataracts and erectile dysfunction did not require regulation of activities.


CONCLUSION OF LAW

The criteria for a disability rating for diabetes mellitus with retinopathy, cataracts and erectile dysfunction in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard December 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and post-service treatment records have been obtained.

The Veteran was provided VA medical examinations in August 2007, January 2009, December 2012, and December 2015.  The examinations are sufficient evidence for deciding the claim as they are based upon consideration of the Veteran's prior medical history and describe the disability in sufficient detail so that the Board's evaluation is a fully informed one.  VA's duty to assist has been met.

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks a higher rating for his service-connected diabetes mellitus with retinopathy, cataracts and erectile dysfunction.  

Pursuant to Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The diagnostic code for diabetes mellitus is successive because each higher rating requires the elements of the lower evaluation.   See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified evaluation). 

A note to Code 7913 indicates that noncompensable complications are considered part of the diabetic process.  Moreover, the note provides that compensable complications of diabetes should be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  

At a VA examination in August 2007, the Veteran did not report restrictions in activity.  He denied episodes of hypoglycemia, ketoacidosis, or hospitalization.  Treatment for diabetes consisted of insulin injections twice daily, oral medication and a restricted diet.  He sought medical care for diabetes mellitus once every three months.  Diabetic retinopathy and other visual symptoms related to diabetes were not found by the examiner.  The examiner indicated that the Veteran was not restricted in his ability to perform strenuous activities.  

In an August 2007 VA medical record, the Veteran denied activity restriction related to his diabetes mellitus, episodes of hypoglycemia or ketoacidosis, and diabetic related hospitalizations.  The Veteran reported seeking medical care related to diabetes mellitus every three months.  

At a VA examination in January 2009, the Veteran denied any current diabetic symptoms or restrictions on activity to prevent hypoglycemia and reported that he was quite active.  He also denied episodes of hypoglycemia or ketoacidosis or any related hospital visits.  The examiner noted that current treatment included a restricted diet, metformin, and insulin injection.  Frequency of visits for diabetic care was noted as once every three months.  The examiner noted diabetic retinopathy.  The examiner ruled out erectile dysfunction as a complication of diabetes mellitus noting that hypertension was the more likely etiology.   

In an October 2009 VA medical record, the Veteran was seen at a diabetic care clinic.  The clinician noted notes no retinopathy, polydipsia, polyphagia or polyuria.  The clinician further noted that the Veteran walked one mile daily and had no hypoglycemia reactions within the last month.

At a VA medical examination in December 2012, an examiner noted that the Veteran's diabetes was managed by restricted diet and insulin.  The examiner noted no regulation of activities was required.  The examiner further noted that the Veteran sought diabetic care less than twice monthly with no episodes of hypoglycemic, ketoacidosis, or related hospitalizations within the last year.  

At a December 2015 VA medical examination, an examiner conducted in-person examination and reviewed the claims file.  The examiner noted that the Veteran injects insulin multiple times a day.  The examiner determined that the Veteran was not required to regulate activities as part of his diabetic care.  The examiner further noted that the Veteran sought care for episodes of ketoacidosis less than twice a month with no hospitalizations over past 12 months; sought care for episodes of hypoglycemia less than twice a month with two hospitalizations over last year.  

The Veteran's service-connected diabetes mellitus is currently rated 20 percent disabling under Diagnostic Code 7913.  

The VA treatment records and VA examinations show that the Veteran follows a restricted diet and takes medication for control of his diabetes.  His treatment regimen has not included regulation of activities (avoidance of strenuous occupational and recreational activities) at any time during the appeal period.  The Board accordingly finds that the Veteran's diabetes has not met the criteria for a rating in excess of 20 percent under Diagnostic Code 7913 at any time during the appeal period.  The criteria are successive in nature and regulation of activities is to be shown by medical evidence.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  The definition of "regulation of activities" in the criteria for a 100 percent rating, i.e., "the avoidance of strenuous occupational and recreational activities," applies to the "regulation of activities" criterion for a 40 percent rating under Diagnostic Code 7913.  Id. at 363.

Additionally, the rating schedule provides that noncompensable complications of diabetes mellitus will not be evaluated separately but will be included in the disability rating assigned for service-connected diabetes mellitus because they are considered part of the diabetic process.  See 38 C.F.R. § 4.119, DC 7913, Note (1).  

The evidence of record indicates that the noncompensable complications of diabetes mellitus in this case include retinopathy, cataracts and erectile dysfunction.  

During the pendency of the appeal, the criteria for rating eye disabilities were amended effective December 10, 2008.  When a regulation changes during the pendency of a claim, the version most favorable to the Veteran applies.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  Prior to December 10, 2008, diabetic retinopathy and cataracts were rated based on impairment of central visual acuity.  When vision in one eye is 20/50 and vision in the other eye is either 20/50 or 20/40, a 10 percent evaluation is for assignment.

Beginning December 10, 2008, diabetic retinopathy is rated based upon incapacitating episodes or, impairment of visual acuity, whichever results in a higher rating under Diagnostic Code 6006.  38 C.F.R. § 4.75 (2016).  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, Diagnostic Code 6006 (2016).  A 10 percent rating is assigned with incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  

Cataracts are rated under impairment of central visual acuity.  

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or, (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79.

VA examinations between January 2009 and January 2015, reveal that the Veteran's corrected visual acuity in both eyes was never worse than 20/40 for distant vision.  Further, there is no evidence of any incapacitating episodes during the appeal period.  Accordingly, the criteria for a compensable rating under Diagnostic Code 6006-6009 have not been met. 

The Veteran's erectile dysfunction is also non-compensable and thus, appropriately evaluated under the rating for diabetes mellitus.  Under Diagnostic Code 7522, a compensable rating for erectile dysfunction requires a physical deformity of the penis with loss of erectile power. 38 C.F.R. § 4.115b.  In a May 2014 VA medical examination, the Veteran was noted to have no physical abnormality of the penis, testes, or epididymis.  He was able to achieve erection sufficient for penetration and ejaculation with medication.  There is no objective evidence of a physical deformity of the penis with loss of erectile power in the VA medical records and examination reports.  Thus, the Veteran is not entitled to a separate compensable rating for erectile dysfunction. 

Based on the foregoing, the Veteran's diabetic retinopathy and cataracts are non-compensable and thus, appropriately rated as part of the diabetic process.  

Additionally, Diagnostic Code 7913 also allows for the separate evaluation of complications of diabetes mellitus, so long as those complications are of such a severity to warrant a compensable rating under the appropriate diagnostic code.  In a May 2014 rating decision, the Veteran was awarded service connection for the associated diabetic condition of right foot ulcer rated at 30 percent.  In a December 2015 rating decision, the Veteran was awarded service connection for the associated diabetic condition of diabetic nephropathy rated at 60 percent, and peripheral neuropathy of each lower extremity rated at 10 percent.  The Veteran has not challenged the compensable disability evaluations assigned for these complications, and as such, they are not part of this appeal.

The Board acknowledges that in advancing this appeal, the appellant believes that the Veteran's diabetes was more severe than the assigned disability rating reflects.  However, the VA examination reports offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplated the Veteran's descriptions of his symptoms.  

The preponderance of the evidence weighs against the claim and a rating in excess of 20 percent is not warranted at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  There are no additional expressly or reasonably raised issues presented on the record. 


ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


